Tom, J.E, and Sweeny, J.,
dissent in a memorandum by Tom,
J.E, as follows: This CFLR article 78 proceeding asserts that respondents acted in contravention of Social Services Law § 133 as well as federal and state law governing the grant of personal care attendant services, resulting in violation of petitioner’s civil rights under 42 USC § 1983. It seeks class action status on behalf of applicants who were not provided with temporary personal care attendant services because (A) the applicant had no notice of their availability or (B) temporary services were not made available despite the applicant’s immediate need or (C) no determination was made as to the number of hours such services would be provided.
In late January 2008, petitioner’s attorney filed an amended Medicaid application on her behalf, including a cover letter explaining that her original application had incorrectly reflected that she owned, rather than rented, her residence. In late May, the attorney sent another letter demanding that petitioner “be immediately awarded temporary medical assistance in the form of personal care attendants, 24 hours, 7 days a week” while her application was being processed. A week later, by notice dated May 29, 2008, petitioner was informed that her application had been accepted and that she had been approved for “Community Coverage With Community-Based Long-Term Care.” However, the notice did not indicate the number of hours that personal care attendant services would be provided. While the notice indicated that review of the determination was available by way of a fair hearing, petitioner did not seek administrative review but filed this verified petition on June 16, 2008. On the following day, she obtained an order to show cause directing respondents to issue an expedited determination, which culminated in their authorization of 24-hour-a-day, seven-day-a-week home attendant services on June 26.
Respondents’ authorization of around-the-clock home attendant services rendered moot petitioner’s claims for declaratory and injunctive relief (Pastore v Sabol, 230 AD2d 835 [1996]), and the inclusion of a claim for nominal damages does not preserve the petition’s viability. Respondents are not liable for money damages under 42 USC § 1983. Moreover, they cannot be sued in their personal capacities unless they were personally involved in wrongdoing (K & A Radiologic Tech. Servs., Inc. v Commissioner of Dept. of Health of State of N.Y., 189 F3d 273, 278 [2d Cir 1999]).
Additionally, the failure to request a fair hearing renders the petition defective. Generally, “one who objects to the act of an administrative agency must exhaust available administrative *563remedies before being permitted to litigate in a court of law” Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [1978]). Though subject to qualification where an agency’s determination is challenged on a significant constitutional ground (id.), the absence of an administrative record in this matter precludes assessment of whether the constitutional claim is substantial (see Banfi Prods. Corp. v O’Cleireacain, 182 AD2d 465, 467-468 [1992]). “A constitutional claim that may require the resolution of factual issues reviewable at the administrative level should initially be addressed to the administrative agency having responsibility so that the necessary factual record can be established” (Matter of Schulz v State of New York, 86 NY2d 225, 232 [1995], cert denied 516 US 944 [1995]). Here, petitioner failed to exhaust her administrative remedies before resorting to court intervention, and never even requested a fair hearing under 18 NYCRR 358-3.1. Even though petitioner claimed that respondents violated her constitutional rights, the petition presented factual questions requiring administrative review. It is uncontroverted that other exceptions to the exhaustion rule are inapplicable (see Watergate II Apts., 46 NY2d at 57).
Petitioner’s claim is predicated on Social Services Law § 133, which establishes “the availability of a monetary grant adequate to meet emergency needs assistance or care” when it is determined that an applicant “is in immediate need.” The Medicaid application form recognizes the potential for emergency assistance and duly elicits the pertinent information. While petitioner’s application reflects her request for “Medical Assistance” for a “Serious Medical Problem” and indicates that she “[n]eeds home care,” there is no entry in that portion of the application devoted to emergency cash assistance, which specifically asks, “Is there an immediate need?” Finally, petitioner’s application lists a significant asset in the form of a tax-sheltered retirement account.
The requirement that administrative remedies be exhausted “furthers the salutory [sic] goals of relieving the courts of the burden of deciding questions entrusted to an agency . . . and affording the agency the opportunity, in advance of possible judicial review, to prepare a record reflective of its ‘expertise and judgment’ ” (Watergate II Apts. at 57, quoting Matter of Fisher [Levine], 36 NY2d 146, 150 [1975]). In view of the agency’s timely award of home attendant services upon receipt of counsel’s request for temporary assistance in May 2008, factual questions appropriate to determination in a fair hearing are raised with respect to whether petitioner’s application sought a monetary grant and, if so, whether it indicated a need *564for the immediate assistance contemplated by Social Services Law § 133.
Petitioner’s claims under 42 USC § 1983 were properly dismissed. Such claims must be subject to determination as a “ ‘purely legal’ question” and ripen only when an official authorized to make the determination takes action that inflicts injury (see Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, 519 [1986], cert denied 479 US 985 [1986]). In the absence of an administrative record, no injury is demonstrated as a result of delay in awarding home attendant services or the failure to specify the hours such services would be provided. In order to state a claim under 42 USC § 1983, a petitioner must allege conduct, by a person acting under color of law, that deprives “the injured party of a right, privilege or immunity guaranteed by the Constitution or the laws of the United States” (DiPalma v Phelan, 81 NY2d 754, 756 [1992]). No such federal right is even argued here. Petitioner alleges only that her right to temporary Medicaid benefits, and to notice thereof, was violated under state law. Even to the extent petitioner asserts a federal constitutional right to notice, such an assertion is based solely on her allegations of wrongdoing under Social Services Law § 133, and the failure to request a fair hearing likewise precludes review of that claim.
City of New York v Maul (14 NY3d 499 [2010]), relied upon by the majority, does not require a different result. That case involved the failure to supply services mandated by statute to developmentally disabled children already under the care of New York City’s Administration for Children’s Services who were denied permanency planning and placement (id. at 504). Here, the petition concerns only an omission in an award notice (failing to specify the number of hours of attendant care services to be provided) and an alleged failure to afford notice that such services are available on an interim basis while a Medicaid application is pending (despite a question on the application form specifically addressing the issue). Thus, unlike Maul, the instant matter does not concern the deprivation of statutorily mandated services to persons already entitled to receive them but, rather, the initial determination of petitioner’s entitlement to statutory benefits, a question entrusted to the administrative agency in the first instance (Watergate II Apts., 46 NY2d at 57).
Accordingly, the judgment should be affirmed. [Prior Case History: 2009 NY Slip Op 30643(U).]